1 N.Y.3d 564 (2003)
JOBMAN 478/480 L.P., Respondent,
v.
WILLIAM BELL et al., Appellants, and
JOHN DOE et al., Respondents.
Court of Appeals of the State of New York.
Submitted November 17, 2003.
Decided December 23, 2003.
Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain this motion for leave to appeal from the order of the Appellate Division entered in this proceeding commenced in the Civil Court of the City of New York (see NY Const, art VI, § 3 [b] [7]; CPLR 5602 [a]). Motion for a stay dismissed as academic.